Citation Nr: 0601758	
Decision Date: 01/20/06    Archive Date: 01/31/06

DOCKET NO.  04-31 805A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.	Entitlement to an initial compensable rating for eczema, 
from              September 26, 1977 to April 14, 2002; and a 
rating higher than 10 percent             for this condition 
since April 15, 2002.

2.	Entitlement to an initial compensable rating for tinea 
pedis.

3.	Entitlement to an initial compensable rating for atopic 
dermatitis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1968 to 
October 1970.

This case comes to the Board of Veterans' Appeals (Board) 
from a September 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Baltimore, 
Maryland.  In this rating decision, the RO determined that 
new and material evidence had been received to reopen the 
veteran's previously denied claims for service connection for 
eczema, tinea pedis, and atopic dermatitis.  The RO then 
granted the underlying claims for service connection for 
eczema, with an initial noncompensable rating effective from 
September 26, 1977, and a 10 percent rating effective April 
15, 2002; for tinea pedis, with an initial noncompensable 
rating, effective September 26, 1977; and for atopic 
dermatitis, with an initial noncompensable rating, effective 
September 26, 1977.  

For each of the above claims, the assigned effective date for 
the grant of service connection (and initial noncompensable 
rating) represented the date of receipt of the veteran's 
original claim for service connection in September 1977.  
This was assigned notwithstanding the general legal authority 
governing effective dates in claims involving petitions to 
reopen.  See 38 C.F.R. § 3.400(q)(ii), and (r) (2005) 
(correct effective date is that of either the date of receipt 
of the petition to reopen, or date that entitlement arose, 
whichever is later).  The Decision Review Officer (DRO) 
issuing the September 2003 decision assigned the above 
effective date on the basis that the RO's initial 
adjudication of the claims did not account for evidence that 
would have then supported entitlement to service connection -
-         a substantially similar process to that for 
effective dates involving a finding of clear and unmistakable 
error (CUE) in a prior rating decision.  38 C.F.R. § 3.400(k) 
(effective date is that from which benefits would have been 
payable if the corrected decision had been made on the date 
of the reversed decision).    
The veteran has filed a timely appeal with respect to the 
initial noncompensable rating and subsequent higher 20 
percent rating assigned for eczema, effective April 15, 2002; 
as well as the initial noncompensable ratings assigned for 
tinea pedis and atopic dermatitis.  Fenderson v. West, 12 
Vet. App. 119, 125-26 (1999) (when a veteran appeals his 
initial rating, VA must consider whether he is entitled to a 
'staged' rating to compensate him for times since filing his 
claim when his disability may have been more severe than at 
others).

In August 2005, to support his claims, the veteran testified 
at a hearing before the undersigned Veterans Law Judge (VLJ) 
of the Board, in Washington, D.C.  A transcript of that 
proceeding is of record.  


FINDINGS OF FACT

1.	The veteran has received comprehensive notice as to the 
evidence required to substantiate each of the claims on 
appeal, including whose responsibility - his or VA's, it was 
to obtain supporting information and evidence.  Moreover, all 
relevant evidence necessary for an equitable disposition of 
these claims has been obtained.  

2.	From September 26, 1977 up until April 14, 2002, the 
veteran's eczema was characterized by itching on at least an 
intermittent basis, particularly during flare-ups, with the 
continued presence of skin lesions over the arms, legs, and 
back.  

3.	Since April 15, 2002, the veteran's eczema has not 
involved constant exudation or itching, extensive lesions, or 
marked disfigurement; and since the August 30, 2002 effective 
date of the revised rating criteria for the evaluation of 
dermatological disorders, no more than 5 percent of the 
surface area of the body has been affected by eczema, and the 
veteran also has not required systemic therapy such as 
corticosteroids or other immunosuppressive drugs in order to 
treat this condition. 

4.	From September 26, 1977 up until July 29, 1996, the 
veteran's tinea pedis has involved pruritus, particularly 
during flare-ups, over the exposed skin surface.

5.	Since July 30, 1996, the veteran's tinea pedis has not 
involved constant exudation or itching, extensive lesions, or 
marked disfigurement; and subsequent to August 30, 2002, it 
has not been shown to cover at least 5 percent of the entire 
body or exposed areas affected, or to require systemic 
therapy, inasmuch as an August 2003 VA examiner has 
specifically noted that the veteran's tinea pedis at that 
time was well-controlled through topical medication.  

6.	The competent evidence of record does not establish that 
the veteran has any symptomatology of atopic dermatitis that 
is distinct from that which has been attributed to eczema, 
and further, that his ongoing dermatological condition is 
most appropriately evaluated under the diagnosis of eczema 
rather than atopic dermatitis.   


CONCLUSIONS OF LAW

1.	The criteria are met for an initial 10 percent rating, 
but no higher, for eczema, from September 26, 1977 to April 
14, 2002.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 
C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.118, Diagnostic 
Code 7806 (in effect prior to and as of August 30, 2002).

2.	The criteria have not been met for a rating in excess of 
10 percent for eczema, since April 15, 2002.  38 U.S.C.A. §§ 
1155, 5107(b) (West 2002); 38 C.F.R.         §§ 3.321, 4.1, 
4.2, 4.3, 4.6, 4.7, 4.118, Diagnostic Code 7806 (in effect 
prior to and as of August 30, 2002).

3.	The criteria are met for an initial 10 percent rating, 
but no higher, for tinea pedis, from September 26, 1977 to 
July 29, 1996.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 
C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.118, Diagnostic 
Codes 7806 and 7813 (in effect prior to and as of August 30, 
2002).



4.	The criteria have not been met for a compensable rating 
for tinea pedis, since July 30, 1996.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.6, 
4.7, 4.118, Diagnostic Codes 7806 and 7813 (in effect prior 
to and as of August 30, 2002).

5.	The criteria have not been met for an initial compensable 
rating for atopic dermatitis.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 
4.118, Diagnostic Codes 7806 and 7817 (in effect prior to 
and as of August 30, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002), 
became effective on November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2005).  The VCAA and implementing 
regulations eliminated the requirement of submitting a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  The VCAA and implementing 
regulations also require VA to notify the claimant and the 
claimant's representative of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative of which portion of the evidence is 
to be provided by the claimant and which part, if any, VA 
will attempt to obtain on behalf of the claimant.  38 
U.S.C.A. § 5103(a) (West 2002); Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002).

In Pelegrini II, the Court held, among other things, that 
VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 119-20 (2004) ("Pelegrini II").  

In the present case, the veteran received a May 2002 letter 
that notified him of the VCAA and its attendant duty to 
notify and assist provisions, prior to the September 2003 RO 
decision that granted his petition to reopen claims for 
service connection for various dermatological disorders, and 
then granted service connection on each of these issues.  The 
September 2003 decision represented the RO's initial 
adjudication of both the petitions to reopen, and service 
connection on a de novo basis (since the April 1979 RO 
decision that originally denied service connection for each 
claim).  Therefore, this was in accordance with the preferred 
sequence of events (VCAA letter before initial adjudication) 
specified in Pelegrini II.  

Moreover, the May 2002 correspondence referred to the 
veteran's then-pending petition to reopen claims for service 
connection for skin disorders, but nonetheless provided 
timely VCAA notice with regard to the issues that are 
presently on appeal.  The matters on appeal originated from 
the veteran's expression of disagreement with the initial 
disability ratings for his service-connected skin disorders, 
following the September 2003 rating decision that granted 
service connection for each condition, and consequently the 
question of the appropriate evaluation for these disabilities 
represents a "downstream" issue from the RO's September 
2003 decision.  So the May 2002 VCAA letter appropriately 
provided timely notice in this case.  See VAOPGCPREC 8-2003 
(Dec. 22, 2003) (Under 38 U.S.C. § 7105(d), upon receipt of a 
[NOD] in response to a decision on a claim, the [RO] must... 
issue a [SOC] if the action does not resolve the disagreement 
either by grant of the benefits sought or withdrawal of the 
[NOD].  If, in response to notice of its decision on a claim 
for which VA has already given the section 5103(a) notice, VA 
receives a [NOD] that raises a new issue, section 7105(d) 
requires VA to take proper action and issue a [SOC] if the 
disagreement is not resolved, but section 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue.)

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) ("Pelegrini II"). This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

Here, the May 2002 letter notified the veteran of the 
evidence not of record that was needed to substantiate his 
claims, as well as the information and evidence VA would seek 
to provide, and that which he was expected to provide.  While 
this letter did not specifically address the question of an 
increased disability rating for his service-connected 
disabilities, as indicated above, it was nonetheless legally 
sufficient to provide VCAA notice as to the claims for 
increase.                                        See 
VAOPGCPREC 8-2003.  Additionally, in the August 2004 
statement of the case (SOC), the RO further explained what 
evidence would be needed to substantiate the veteran's 
claims, and also provided him with notice as to the pertinent 
legal authority governing his claims for increase, to include 
both the former and revised versions of the applicable rating 
criteria.  The SOC also included citation to 38 C.F.R. § 
3.159, the regulation that sets forth the procedures by which 
VA will assist a veteran in the development of a claim for 
compensation benefits.

The information contained in the above letters sent to the 
veteran is sufficient to meet the first three elements of 
adequate VCAA notice outlined in 3.159(b)(1) and Pelegrini 
II.  That notwithstanding, however, none of the above 
documentation contains the specific language of the "fourth 
element" mentioned above.    

In a precedent opinion, VA's General Counsel addressed the 
issue of the "fourth element" of the VCAA notice as 
outlined by the Court in Pelegrini v. Principi, 17 Vet. App. 
412 (2004) (Pelegrini I).  See VAOPGCPREC 1-04 (Feb. 24, 
2004).  The "fourth element" language in Pelegrini I is 
substantially identical to that of Pelegrini II, as 
mentioned, requiring VA under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)(1) to request the claimant provide any 
evidence in his or her possession that pertains to the 
claim.  Id.  The General Counsel's opinion held that this 
language was obiter dictum and not binding on VA.  See 
VAOPGCPREC 1-04 (Feb. 24, 2004); see also Pelegrini II, 18 
Vet. App. 112, 130 (2004) (Ivers, J., dissenting).  In 
addition, the General Counsel's opinion stated VA may make a 
determination as to whether the absence of such a 
generalized request, as outlined under § 3.159(b)(1), is 
harmful or prejudicial to the claimant.  For example, where 
the claimant is asked to provide any evidence that would 
substantiate his or her claim, a more generalized request in 
many cases would be superfluous.  Id.  The Board is bound by 
the precedent opinions of VA's General Counsel, as the chief 
legal officer for the Department.  38 U.S.C.A. § 7104(c) 
(West 2002).

Here, although the May 2002 VCAA letter did not contain the 
precise language specified in 38 C.F.R. § 3.159(b)(1), the 
Board finds that the veteran was otherwise fully notified of 
the need to give VA any evidence pertaining to his claims.  
This  correspondence included a request that the veteran 
inform the RO as to any additional information or evidence 
that he wanted it to attempt to obtain on his behalf.  So a 
more generalized request with the precise language outlined 
in            § 3.159(b)(1) would be redundant.  The absence 
of such a request is unlikely to prejudice him, and thus, 
the Board finds this to be harmless error.  VAOPGCPREC 1-04 
(Feb. 24, 2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103, 128 (Requesting additional evidence supportive of 
the claim rather than evidence that pertains does not have 
the natural effect of producing prejudice.  The burden is on 
the claimant in such a situation to show that prejudice 
actually exists).

Furthermore, the RO has taken appropriate action to comply 
with the duty to assist the veteran with the development of 
his claims.  In this regard, the RO has obtained the 
veteran's VA outpatient treatment records from the VA Medical 
Center (VAMC) in Washington, D.C., and has arranged for him 
to undergo VA examination in connection with the claims on 
appeal.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
The veteran himself has submitted personal statements, and an 
August 2005 statement from his spouse.  He has also provided 
testimony in support of his claims at a hearing before the 
undersigned VLJ of the Board. 38 C.F.R. § 20.700(a).  

There is no also indication that there is any additional 
relevant evidence that the RO has not yet obtained in 
connection with the veteran's claims.  In this respect, the 
veteran has stated that all treatment received for his skin 
disorders since the effective date of the grant of service 
connection for each condition, was at the Washington VAMC, 
and recently, he has alleged that this course of treatment 
began in 1977.  During the pendency of the appeal, the RO has 
requested all available treatment records from the Washington 
VAMC since 1977, and while records from an over 20-year time 
period were available, the earliest date of treatment 
indicated was in mid-1983, following a thorough records 
search.    

In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed," and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, the 
Board will address the merits of the claims.

Factual Background

The veteran underwent a VA general medical examination in 
March 1979, at which time it was noted that he had some 
scaling of the skin on the feet, and moderate scaling between 
the toes.  There was also a nummular hyperpigmented area over 
the right lower leg.  The head, face, and neck were absent 
for any apparent abnormalities.  The examiner diagnosed, in 
pertinent part, tinea pedis, and nummular eczema.  

In its April 1979 rating decision, the RO denied the 
veteran's claims for service connection for nummular eczema, 
and for tinea pedis.  

Treatment records from the Washington VAMC, dated from June 
1983 to September 1994, include a June 1983 physician's 
report which notes complaints of a recurrent skin rash and 
pruritus since 1970.  It was noted that there were blisters 
between the toes, the sides of the feet, and the insteps.  
The rash on the feet was constant and controlled with lotion, 
and caused the veteran itching that interfered with his 
ability to concentrate in an occupational environment.  The 
rash on the legs, back and arms appeared intermittently with 
seasonal changes, and did not cause any major complaints.  
The assessment was tinea pedis, and recurrent acute 
dermatitis.  Another treatment report dated in mid-1983 notes 
complaints of a recurrent skin rash on the legs, back and 
feet, accompanied by pruritus.  

A July 1983 report indicates that the veteran had 
hyperpigmented and post-inflammatory spots on the back of his 
neck, and hyperpigmented post-inflammatory areas on each 
lower leg which he described as involving red blisters when 
acute. There was also post-inflammatory hyperpigmentation at 
or around the arches of both feet, scaling around the toe 
webs, and maceration around the small toes.  One spot on the 
lateral left foot appeared to have pigmented seborrheic 
keratosis.  He continued to receive treatment for a skin 
condition throughout the remainder of 1983.  In February 
1986, a VA physician observed that the veteran had numerous 
hyperpigmented lesions on the right and left lower 
extremities, and maceration between the toes on the right 
foot; the assessment was nummular eczema and tinea pedis.  In 
February 1988, the veteran presented with scattered 
eczematous type dermatitis over several areas of his body, 
with no evidence of infection.  The impression was eczematous 
dermatitis.  In December 1988, he presented with a recurrent 
generalized itchy eruption, and stated that he was unaware of 
exacerbating factors, but that the rash was improved with 
topical steroids.  There were large, ill-defined, mildly 
lichenized, and hyperpigmented plaques over the calves and 
popliteal fossa bilaterally, and smaller hyperpigmented 
nummular plaques over the pretibial areas; the assessment was 
atopic dermatitis, chronic.     

Thereafter, on July 1989, he was noted to have several 
hyperpigmented scaly round plaques on the lower legs, on the 
left lateral and right posterior areas.  The assessment was 
nummular eczema, improved.  In records dated over the next 
two years, it was noted that his eczema generally remained 
well-controlled, although he continued to have numerous small 
hyperpigmented macules over the lower extremities.  A 
February 1992 report notes that he complained of continued 
eczema, with lesions that responded well to treatment through 
an ointment, and of pruritus between the toes.  It was noted 
objectively that he had a large hyperpigmented macule on the 
right calf, and a small hyperpigmented patch with mild 
scaling on the left calf, as well as mild scaling between the 
toes.  By August 1992, the veteran had developed a 3-mm 
macular lesion on his left ankle, and a 1-mm acquired nevi, 
non-malignant, on his left right hand.  Two small nevi, one 
on the left hand and the other on the left foot, were 
surgically removed in November 1993.  Records during this 
period continue to show that the veteran was prescribed 
medication for skin conditions over his feet and the rest of 
the skin surface, and his tinea pedis was listed as well-
controlled.  In March 1994, it was observed that there were 
small well-healed scars where the nevi had been removed.  The 
veteran complained of dry skin on the legs, and tinea pedis.  
The skin on the lower extremities was noted to be dry and 
scaly, and the feet bilaterally had dry scale between the 
toes.  Soon afterwards, in September 1994, he had a flare-up 
of itching and scaling over the feet and legs bilaterally.  

Outpatient reports dated up until mid-1997 reflect that the 
veteran's nummular eczema and tinea pedis were at least 
partially controlled through medication, although he 
continued to having some hyperpigmented lesions and scaling 
on his legs.  In particular, in July 1996 he stated that his 
foot condition had improved significantly; it was noted that 
there were mild hyperpigmented patches bilaterally over the 
feet, with minimal moccasin scales, but that overall tinea 
pedis was controlled.  He still had signs of nummular eczema, 
but stated that this condition had also improved somewhat.  

Subsequently, a July 1997 report notes that the veteran 
complained that he had recently developed some loss of hair 
over the scalp.  There were well-demarcated, non-
erythematous, non-scaling patches on the right parietal 
scalp.  The assessment was nummular eczema and alopecia 
arcata.  In November 1997, the veteran's condition appeared 
to have improved.  He denied pain, or pruritus due to a skin 
condition.  There were some papules over the left arm and 
right heel, and also a     3-cm well-demonstrated macule to 
the scalp; the assessment was alopecia arcata, and seborrheic 
keratosis.  In September 1998, it was noted that the 
veteran's hair had regrown, but he had hyperpigmented scaly 
small plaques to the arms, legs, and lateral sides of the 
ankle.  A December 1998 report shows a similar condition, and 
notes a clinical assessment of atopic dermatitis, chronic.  
In February 1999, the veteran reported that the eczema on his 
legs was under control at that time, although there had been 
recently been a flare-up on his arms.  His upper outer arms 
showed follicular accentuation and small keratotic tops.  The 
assessment was xerosis (elbows bilaterally and lower 
extremities), keratosis (upper extremities), and no active 
eczematous patches or plaques noted.  

The report of a December 1999 dermatological consultation, 
indicates that the veteran continued to use medication as 
needed for flare-ups of eczema.  He had marked dryness of the 
skin, particularly over the lower legs and arms, with active 
dermatitis.  On the left medial forearm, there was a 
hyperpigmented, raised, nodular lesion.  Also, there was a 5- 
to 6-mm hyperpigmented macule with overlying scaling on the 
left lateral lower extremity.  The clinical assessment was 
xerosis; eczema, nummular, with no active disease, and 
dermatofibroma suspected.  In February 2000, the veteran 
underwent the removal of a lesion on the left ventral 
forearm.  The result of a biopsy was that dermatofibroma was 
ruled out.  

Additional outpatient records dated from January 2002 up 
until January 2004, note an ongoing assessment of nummular 
eczema with post-inflammatory hyperpigmentation, and that the 
veteran continued to take a topical steroid for this 
condition, as well as medications for alleviation of 
pruritus, and a moisturizing cream.  

On VA examination in August 2003 for skin diseases, the 
veteran reported that during the time period that he served 
in Vietnam, he was seen for a rash affecting the skin on his 
body, from the waist up to his neck.  He further stated that 
when he returned from service, between 1970 and 1978 he 
occasionally sought treatment for problems related to a skin 
condition at the Washington, D.C. General Hospital.  He 
indicated that he was first seen at a VA hospital in 1983, at 
which time he was diagnosed with tinea pedis and recurrent 
acute dermatitis.  The veteran stated that he had multiple 
visits to the dermatology clinic in the years of 1986, 1988, 
1990, 1991, 1997, 1999, and 2000.  He recalled that he had 
frequently been diagnosed with eczematoid dermatitis 
affecting his trunk and legs, and also with fungus infection 
of the feet.  He further explained that presently, his eczema 
affected mainly the extremities, but occasionally he would 
get lesions on the trunk and on the back.  He was being 
treated with Lidex cream and moisturizing lotion, and stated 
that his skin lesions were constant, requiring treatment with 
topical steroids.  He reported no treatment with systemic 
steroids or systemic medications for his skin problem.  

Physical examination revealed that in the middle of the back, 
there were four nummular patches of eczematoid skin that were 
1-cm in diameter.  Similar lesions, but much smaller, of .5-
cm in diameter, were seen on the dorsum of the hands.  On 
both legs, there were nummular patches of eczematoid skin, 
approximately 1-cm in diameter.  The skin of the groin was 
hyperpigmented.  There were no lesions seen on the feet.  The 
diagnosis was nummular eczema under treatment, with active 
lesions affecting approximately 5 percent of the body; tinea 
pedis under good control with treatment; and post-
inflammatory hyperpigmentation skin of the groin.  

During the August 2005 Board hearing, the veteran testified 
that since discharge from military service, he had found that 
it was necessary to use prescription medication to treat his 
skin rash, and that if he stopped using the medication the 
condition would reappear and would involve inflammation, 
raised bumps, and itching.  He stated that the areas affected 
included most of the surface area of the body, and that at 
one point his hair also fell out due to dermatological 
problems.  He further stated that his skin conditions had 
required him to take many days off from work.

Governing Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings that is based as far as practical on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Not all cases will show all of the 
findings for a specific rating, especially in the more fully 
described grades of disabilities, but the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating. Otherwise, the 
lower rating is assigned.  38 C.F.R. §§ 4.7, 4.21 (2005).  In 
assessing the degree of disability of a service-connected 
condition, the disorder and reports of rating examinations 
are to be viewed in relation to the whole history.  38 C.F.R.    
§§ 4.1, 4.2 (2005).  See, too, Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991). Consideration of factors that are wholly 
outside the rating criteria provided by regulation is error.  
Massey v. Brown, 7 Vet. App. 204, 208 (1994) (citing Pernorio 
v. Derwinski, 2 Vet. App. 625, 628 (1992)).

As already alluded to, when, as here, the veteran timely 
appeals the rating initially assigned for his disability, 
just after establishing his entitlement to service connection 
for it, VA must consider whether he is entitled to a 
"staged" rating to compensate him for times since filing 
his claim when his disability may have been more severe than 
at other times during the course of his appeal.  See 
Fenderson,    12 Vet. App. at 125-26.

Effective August 30, 2002, VA revised the schedular rating 
criteria for the evaluation of skin disorders, to include 
for dermatitis and scars.  See 67 Fed. Reg. 49,596 (2002) 
(codified at 38 C.F.R. § 4.118).    

Pursuant to Supreme Court and Federal Circuit precedent, 
when a new statute is enacted or a new regulation is issued 
while a claim is pending before VA, VA must first determine 
whether the statute or regulation identifies the types of 
claims to which it applies.  If the statute or regulation is 
silent, VA must determine whether applying the new provision 
to claims that were pending when it took effect would 
produce genuinely retroactive effects.  If applying the new 
provision would produce such retroactive effects, VA 
ordinarily should not apply the new provision to the claim.  
If applying the new provision would not produce retroactive 
effects, VA ordinarily must apply the new provision.  See 
VAOPGCPREC 7- 2003 (Nov. 19, 2003).  See, too, 38 U.S.C.A. § 
5110(g); 38 C.F.R. § 3.114; VAOPGCPREC   3-2000 (Apr. 10, 
2000) (revised regulations do not allow for their 
retroactive application unless those regulations contain 
such provisions and may only be applied as of the effective 
date).  The former criteria, on the other hand, if more 
favorable, may be applied without any such limitations.

With regard to the veteran's service-connected eczema, the RO 
historically has rated this condition under the provisions of 
38 C.F.R. § 4.118, Diagnostic Code (DC) 7806, for the 
evaluation of eczema (and since August 30, 2002, this DC 
pertained to eczema or dermatitis).  

Under the version of DC 7806 in effect prior to August 30, 
2002, a noncompensable rating was assigned for eczema where 
there was slight, if any, exfoliation, exudation or itching, 
if on a nonexposed surface or small area.  For a 10 percent 
rating to be assigned, the evidence needed to show eczema 
with exfoliation, exudation or itching, involving an exposed 
surface or extensive area.  If the exudation or itching was 
constant and there were extensive lesions or marked 
disfigurement, a 30 percent disability rating was assigned.  
To warrant a 50 percent rating, ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestation or exceptional repugnance needed to be shown.  
38 C.F.R. § 4.118, DC 7806 (2002).

Under the revised version of DC 7806 (in effect as of August 
30, 2002) pertaining to dermatitis or eczema, where less 
than 5 percent of the entire body or exposed body areas are 
affected, and no more than topical therapy is required 
during the past 12-month period, a 0 percent (i.e., 
noncompensable) rating is assigned.  In order for a 10 
percent rating to be assigned, the evidence must show that 
at least 5 percent, but less than 20 percent, of the entire 
body or the exposed areas are affected, or it must show that 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs are required for a total 
duration of less than six weeks during the past 12-month 
period.  Where 20 to 40 percent of the entire body or 
exposed areas are affected, or systemic therapy such as 
corticosteroids or other immunosuppressive drugs are 
required for a total duration of six weeks or more, but not 
constantly, during the past 12-month period, a 30 percent 
rating is assigned.  Where more than 40 percent of the 
entire body or exposed areas are affected or constant or 
near- constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs are required during the past 
12-month period, a 60 percent rating is warranted.  38 
C.F.R. § 4.118, DC 7806 (2005).

A note to the revised rating criteria provides that 
dermatitis or eczema may also be rated as disfigurement of 
the head, face, or neck, (DC 7800) or scars (DCs 7801-7805) 
depending upon the predominant disability.  Id.  (The actual 
provisions for the applicable rating criteria for scars 
and/or disfigurement to the head, face, or neck, will be set 
forth in more detail shortly, as these are relevant to the 
evaluation of each of the veteran's skin disorders at 
issue.)
Regarding the veteran's service-connected tinea pedis, this 
condition was initially evaluated as noncompensable under 38 
C.F.R. § 4.118, DC 7813, for dermatophytosis.  The version 
of this diagnostic code in effect prior to August 2002, 
provided that dermatophytosis was to be rated on the basis 
of scars, disfigurement, etc., according to the extent of 
constitutional symptoms, and physical impairment.  

Under the revised version of DC 7813, dermatophytosis is to 
be evaluated on the basis of disfigurement of the head, face, 
or neck (DC 7800), scars (DCs 7801, 7802, 7803, 7804, or 
7805), or dermatitis (DC 7806), depending upon the 
predominant disability.  

As for the third and final service-connected skin disorder in 
question, atopic dermatitis, the RO initially evaluated this 
condition pursuant to 38 C.F.R. § 4.118, DC 7899-7817, for an 
unspecified dermatological condition, rated as analogous to 
dermatitis exfoliativa.  See also 38 C.F.R. § 4.27 (2005).  
The former version of DC 7817 (in effect prior to August 30, 
2002), provided that this condition was to be rated on the 
basis of scars, disfigurement, etc., according to the extent 
of constitutional symptoms, and physical impairment.  

Under the new version of Diagnostic Code 7817, a 10 percent 
rating is warranted for exfoliative dermatitis where there is 
any extent of involvement of the skin, and; systemic therapy 
such as therapeutic doses of corticosteroids, 
immunosuppressive retinoids, PUVA (psoralen with long-wave 
ultraviolet-A light) or UVB (ultraviolet-B light) treatments, 
or electron beam therapy required for a total duration of 
less than six weeks during the past 12-month period.  A 30 
percent rating is warranted for any extent of involvement of 
the skin, and; systemic therapy such as therapeutic doses of 
corticosteroids, immunosuppressive retinoids, PUVA (psoralen 
with long-waive ultraviolet-A light) or UVB (ultraviolet-B 
light) treatments, or electron beam therapy required for a 
total duration of six weeks or more, but not constantly, 
during the past 12-month period.  A 60 percent rating is 
assigned where there is generalized involvement of the skin 
without systemic manifestations, and; constant or near-
constant systemic therapy such as therapeutic doses of 
corticosteroids, immunosuppressive retinoids, PUVA (psoralen 
with long-waive ultraviolet-A light) or UVB (ultraviolet-B 
light) treatments, or electron beam therapy required during 
the past 12-month period.

Turning to the legal provisions governing the evaluation of 
scars and/or disfigurement to the head, face, or neck, the 
pertinent rating criteria both before and after the August 
2002 regulatory revision are set forth below. 

Prior to August 30, 2002, 38 C.F.R. § 4.118, DC 7803 provided 
for a 10 percent rating for scars that were superficial, 
poorly nourished, with repeated ulcerations. Diagnostic Code 
7804 provided for a 10 percent rating for scars that were 
superficial, tender, and painful on objective demonstration.  
DC 7805 provided that other scars (not falling within the 
criteria of DC 7800 through 7804) were to be rated on the 
basis of limitation of function of the part affected.

Under the rating criteria effective August 30, 2002, a scar 
that is superficial and unstable warrants the assignment of a 
maximum 10 percent rating.  38 C.F.R.          § 4.118, DC 
7803 (effective August 30, 2002).  Note 1 to DC 7803 provides 
that an unstable scar is one where, for any reason, there is 
frequent loss of covering of skin over the scar.  Note 2 to 
DC 7803 provides that a superficial scar is one not 
associated with underlying soft tissue damage.

A scar that is superficial and painful on examination 
warrants the assignment of a 10 percent rating.  38 C.F.R. § 
4.118, DC 7804 (effective August 30, 2002).  Note 1 to DC 
7804 provides that a superficial scar is one not associated 
with underlying soft tissue damage.

Other scars (not covered in DC 7800 through 7804) are to be 
rated on the basis of limitation of function of the affected 
part.  38 C.F.R. § 4.118, DC 7805.

Additionally, under the rating criteria effective August 30, 
2002, scars other than on the head, face, or neck, that are 
deep or that cause limited motion, and cover an area of at 
least 6 square inches (39 square cm.) warrant a compensable 
evaluation; also, under the revised version of Diagnostic 
Code 7802, scars other than on the head, face, or neck, that 
are superficial and do not cause limited motion, and cover an 
area of at least 144 square inches (929 square cm.) warrant a 
compensable evaluation.  

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  38 
U.S.C.A. § 5107(b) (West 2002).  See also Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA simply 
restated what existed in section 5107 regarding the benefit-
of-the-doubt doctrine").

Legal Analysis

A.	Eczema

1.	Higher Initial Rating from September 26, 1977 to April 14, 
2002

Considering the pertinent evidence of record concerning the 
veteran's eczema, from the September 26, 1997 up until April 
14, 2002, a higher initial rating of 10 percent is warranted 
for this condition for this time period.  Under the former 
rating criteria for the evaluation of dermatological 
disorders, the sole applicable criteria for the time frame 
under consideration, a 10 percent evaluation is assignable 
where there is eczema with exfoliation, exudation or itching, 
if involving an exposed surface or extensive area.  See 38 
C.F.R. § 4.118, DC 7806 (2002).  

In the present case, the requirements for a 10 percent rating 
have been sufficiently met since the September 1977 effective 
date of the grant of service connection.  The veteran on VA 
general medical examination in March 1979 presented with a 
nummular hyperpigmented area over the right lower leg; the 
diagnosis was, in pertinent part, nummular eczema.  
Thereafter, in June 1983 he was treated at the Washington 
VAMC for a reported recurrent skin rash and pruritus since 
discharge from service in 1970.  Following a dermatological 
evaluation, he was diagnosed with recurrent acute dermatitis.  
Another treatment record at this time also notes a skin rash 
on the legs, back and feet, accompanied by pruritus (or 
itching).  
The Board notes that up to this point, the evidence is 
demonstrative of a 10 percent rating not only in 1983, when 
pruritus was initially noted along with a skin rash on the 
exposed skin surface, but affording the veteran the benefit 
of the doubt (see 38 C.F.R. § 3.102), since September 1977 as 
well.  In this respect, the March 1979 examination report 
noted the presence of nummular eczema, and while no specific 
symptoms were noted that fall under the criteria for a 10 
percent rating under DC 7806, the examination results 
involved the veteran's overall general medical condition 
rather than an in-depth evaluation of his skin condition.  
More significantly, the veteran has reported in 1983 and on 
subsequent instances of treatment, that he had experienced 
pruritus associated with his skin rash since 1970, and thus 
it is entirely plausible that he has had some itching and 
discomfort related to eczema since September 1977.     

The remaining medical evidence dated up until April 2002, 
continues to show that the veteran's skin condition would 
warrant a 10 percent disability rating.  When evaluated in 
February 1986 at the Washington VAMC, the veteran had 
numerous hyperpigmented lesions on the right and left lower 
extremities.  In December 1988, he was treated for a 
recurrent generalized itchy eruption.  He also had mildly 
lichenized and hyperpigmented plaques over the calves and 
popliteal fossa, and smaller hyperpigmented nummular plaques 
over the pretibial areas.  The veteran received additional 
treatment for this condition over the next few years, and in 
late-1993 underwent the removal of two non-malignant nevi on 
the left hand and left foot.  In September 1994, he 
experienced another flare-up of itching and scaling over the 
feet and legs.  And in November 1997, he had an episode of 
alopecia arcata, primarily affecting the right parietal 
scalp, which soon resolved.  More recently, he has continued 
to use medication as needed for flare-ups of eczema, 
including medication to alleviate pruritus.  VA outpatient 
records note an ongoing assessment of nummular eczema.   

These findings establish that the veteran has eczema 
affecting the exposed skin surface, with itching with 
sufficient frequency as to correspond to a 10 percent rating.  
While pruritus was not shown in every instance of treatment, 
the prevalence of this symptom, and the fact that the veteran 
sought treatment on an annual if not more frequent basis, for 
nearly 20 years, suggests that this manifestation was more 
than sporadic or occasional.  The fact that non-malignant 
lesions (later confirmed to be benign) were removed on one or 
more instances is also evidence of the extent of more serious 
health problems associated the veteran's skin condition.  
That said, there is no indication that he has experienced 
constant exudation or itching, extensive lesions, or marked 
disfigurement, which would be necessary to establish 
entitlement to the next higher 30 percent rating under DC 
7806.  So an initial 10 percent rating for eczema is 
appropriate, from September 26, 1977 to April 14, 2002.    

2.	Higher Rating since April 15, 2002

The medical evidence with respect to the veteran's eczema 
condition since        April 15, 2002, does not support the 
assignment of any rating in excess of the currently assigned 
10 percent evaluation.   

For the interval from April 15, 2002 up until the August 30, 
2002 regulatory revision to the criteria for the evaluation 
of skin disorders, the next higher rating for eczema is 
available at the level of 30 percent under the former version 
of DC 7806  -- which, as previously mentioned, as assigned 
where there is constant exudation or itching, extensive 
lesions, or marked disfigurement.  Additionally, for the 
period from August 30, 2002 up until the present, the 
veteran's eczema may be evaluated under either the former or 
the revised version of DC 7806, as the former rating criteria 
may still be applied following the effective date of the new 
criteria.     

During the time frame from April to August 2002, the evidence 
is limited to VA outpatient records which note a continued 
assessment of nummular eczema, and that he was prescribed 
various medications for this condition, but do not reflect 
any of the symptoms that would warrant a 30 percent rating 
under the former version of DC 7806.       

Likewise, no higher rating may be assigned at any point since 
August 30, 2002.  The relevant evidence again does not 
warrant a 30 percent rating under the former criteria.  The 
veteran's VA outpatient records are similar to those 
described above. An August 2003 VA examination report did not 
note any complaints of continued pruritus due to a skin 
condition, much less constant itching.  There was no finding 
as to exudation from any area of the skin surface.  It was 
also noted that the veteran had four patches of eczematoid 
skin 1-cm in diameter on the back, smaller lesions on the 
dorsum of the hands, and eczematoid skin patches 1-cm in 
diameter on each leg, with active lesions over approximately 
5 percent of the body -- such findings do not establish 
extensive lesions or marked disfigurement.    

Regarding the revised criteria, which may be applied 
subsequent to the August 2002 regulatory revision, under this 
criteria a 30 rating is assigned where 20 to 40 percent of 
the entire body or exposed areas are affected, or systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs is necessary for a total duration of six weeks or more, 
but not constantly, during the past 12-month period.  38 
C.F.R.  § 4.118, DC 7806 (2005).  As indicated above, the 
August 2003 examiner observed that the veteran's active skin 
lesions affected no more than 5 percent of his entire body, 
and further, that he used topical steroids, but reported no 
treatment with systemic steroids or other systemic 
medications for his condition.  Moreover, there is no 
indication that the predominant disability with regard to 
veteran's eczema involves disfigurement of the head, face, or 
neck, or any scars, another basis under which eczema may be 
evaluated under the revised rating criteria.  While the 
veteran in March 1994 was noted to have small well-healed 
scars in the areas where two nevi had been removed, there is 
nothing to suggest that these scars are painful, unstable, or 
result in limitation of function such that they would warrant 
a compensable evaluation under the revised version of DCs 
7803, 7804 or 7805; or that these are of sufficient surface 
area to possibly warrant a compensable rating under DCs 7801 
or 7802.  Thus, no higher rating than 10 percent for the 
veteran's eczema is warranted, since April 15, 2002.     

B.	Tinea Pedis

1.	Higher Initial Rating from September 26, 1977 to July 29, 
1996

After reviewing the relevant evidence of record, the Board 
has determined that a higher 10 percent rating best 
approximates the level of disability corresponding to the 
veteran's service-connected tinea pedis.  The veteran's tinea 
pedis has been evaluated under 38 C.F.R. § 4.118, DC 7813, 
for dermatophytosis, and during the time frame at issue, the 
former version of DC 7813 (as in effect prior to August 30, 
2002) provides that dermatophytosis is to be rated on the 
basis of scars, disfigurement, etc., according to the extent 
of constitutional symptoms, and physical impairment.  Given 
that tinea pedis in this instance involves skin irritation 
and abrasion best characterized as similar to eczema or 
dermatitis, and in the absence of actual scarring or 
disfigurement to the feet, the Board has evaluated this 
disability under the criteria for eczema at DC 7806.   

Since September 26, 1977, the veteran's tinea pedis warrants 
assignment of a        10 percent rating under DC 7806 -- in 
other words, his condition is analogous to eczema with 
exfoliation, exudation or itching, involving an exposed 
surface or extensive area.  The March 1979 VA examination 
report notes scaling of the skin on the feet, and moderate 
scaling between the toes.  The eventual diagnosis was tinea 
pedis.  The veteran's January 1983 VA treatment record 
documents that he had blisters between the toes, the sides of 
the feet, and the insteps, and further, that he complained of 
itching that interfered with his ability to concentrate while 
in an occupational setting; the assessment was tinea pedis.  
He also complained that he had experienced the symptom of 
pruritus since separation from service.  Once again, as 
previously explained with regard to the veteran's eczema 
condition, the evidence supports the reasonable conclusion 
that he experienced tinea pedis to the degree of severity 
noted in 1983 as early as September 1977, to include tinea 
pedis manifested by pruritus on at least an intermittent 
basis.    

Furthermore, over at least the next decade, the veteran 
continued to experience problems related to tinea pedis, 
notably, maceration and scaling in the area between the toes 
bilaterally, and episodes of flare-ups involving itching 
documented in December 1988, February 1992, and September 
1994.  Throughout this time period, the veteran remained on 
medication to alleviate itching and discomfort affecting the 
feet due to tinea pedis.  

However, beginning in mid-1996, the veteran's VA outpatient 
records show that his tinea pedis was in fact well-
controlled, and that he had experienced a substantial 
improvement in this condition.  The veteran's subsequent VA 
clinical records also do not reflect any report of itching of 
the feet, or assessment of tinea pedis.   

Therefore, the Board finds that an initial rating of 10 
percent is warranted for tinea pedis, from September 26, 
1977, up until the July 29, 1996 date of the outpatient 
treatment report indicating that such condition was well-
controlled and did not appear to involve active symptoms.  

2.	Higher Rating since July 30, 1996

Notwithstanding the initial 10 percent rating that is 
warranted for tinea pedis from the effective date of the 
grant of service connection up until July 1996, however, 
there is no basis for a compensable rating since then.  

The applicable rating criteria during this period includes 
the former version of      DC 7813, which provides that tinea 
pedis (rated as analogous to dermatophytosis) is to be 
evaluated according to the extent of constitutional symptoms 
and physical impairment -- and would again involve 
consideration of the veteran's tinea pedis under the former 
version of DC 7806 for dermatitis.     

And since the date of August 30, 2002 change in regulation 
for evaluating skin disorders, the Board may also apply the 
revised version of DC 7813, which provides that 
dermatophytosis is to be evaluated based upon disfigurement 
of the head, face, or neck (DC 7800), scars (DCs 7801, 7802, 
7803, 7804 or 7805), or dermatitis (DC 7806), depending upon 
the predominant disability.  Consequently, from August 30, 
2002, the revised version of DC 7806 may also be utilized to 
evaluate the veteran's tinea pedis.   

The objective medical findings for this period are limited to 
VA outpatient records, which are absent for treatment for 
tinea pedis, and the August 2003 VA examiner's diagnosis of 
tinea pedis under good control with treatment.  Thus, there 
is simply no evidence of those symptoms that would warrant a 
compensable rating under the former criteria, or for that 
matter, of a dermatological condition over 5 percent of the 
body or requiring intermittent systemic therapy that would 
warrant at least a    10 percent evaluation under the revised 
criteria.  Accordingly, there is no evidentiary basis for a 
compensable rating for tinea pedis since July 30, 1996. 

C.	Atopic Dermatitis

The Board finds that an initial compensable evaluation for 
atopic dermatitis is not warranted, for the reason that the 
overwhelming majority of those symptoms that may be 
characterized as related to dermatitis, have also been 
attributed to service-connected eczema and are already 
reflected in the appropriate evaluation assigned for that 
disability (of 10 percent since September 1977).  The RO's 
September 2003 decision granting service connection for 
atopic dermatitis in itself establishes that for rating 
purposes, atopic dermatitis shall be considered a separate 
disability from eczema, even though these two conditions are 
generally similar in nature.  But note that VA regulations 
provide that the evaluation of the same disability under 
various diagnoses, also identified under the regulation as 
"pyramiding," is to be avoided.  See 38 C.F.R. § 4.14 
(2005).  See also Brady v. Brown, 4 Vet. App. 203, 206 (1993) 
(a claimant may not be compensated twice for the same 
symptomatology as "such a result would overcompensate [him] 
for the actual impairment of his earning capacity.").  Here, 
there is no competent evidence which establishes that the 
veteran has any significant symptoms due to atopic dermatitis 
that has not already been attributed to and considered in the 
evaluation of his eczema condition.   

Rather, the record reflects that the one clinical assessment 
of atopic dermatitis of record is dated in December 1988.  At 
this time, the veteran was noted to have a generalized itchy 
eruption, with moderate to large ill-defined and 
hyperpigmented plaques over various locations on the lower 
extremities.  This condition is essentially the same as what 
other medical providers over the course of the veteran's 
treatment have generally categorized as "eczema."  There is 
no other treatment record indicating or otherwise suggesting 
a separate atopic dermatitis condition from eczema.  His 
symptoms related to atopic dermatitis thus appear to have 
been already considered in the disability rating for eczema.  

The Board has taken into consideration that there is no 
medical provider who has specifically stated that the 
veteran's symptoms are due to eczema rather than atopic 
dermatitis.  See e.g., Mittleider v. West, 11 Vet. App. 181, 
182 (1998) (where it is not possible to separate the symptoms 
and effects of a service-connected disorder from other 
disorders, any reasonable doubt must be resolved in the 
veteran's favor and the symptoms in question must be 
attributed to his service-connected disability).  However, 
the veteran's condition must be evaluated under one or the 
other diagnosis, because of the anti-pyramiding rule, and 
eczema appears to be the correct diagnosis based upon the 
determination of the majority of his treatment providers.  

Additionally, the evaluation of the veteran's symptoms solely 
under the diagnosis of atopic dermatitis, also would not 
provide him with any greater benefit than rating his symptoms 
based upon his eczema.  The veteran's atopic dermatitis is 
currently rated as noncompensable under 7899-7817 for 
dermatitis exfoliativa.  The former version of 7817 (in 
effect prior to August 30, 2002) provides that dermatitis 
exfoliativa is to be rated on the basis of scars, 
disfigurement, etc., according to the extent of 
constitutional symptoms, and physical impairment -- the 
result being that the veteran's symptoms could be evaluated 
under the criteria for eczema, at the former version of DC 
7806.  The revised version of DC 7817 indicates that a 
minimum 10 percent rating requires evidence of systemic 
therapy such as therapeutic doses of corticosteroids, 
immunosuppressive retinoids, PUVA (psoralen with long-wave 
ultraviolet-A light) or UVB (ultraviolet-B light) treatments, 
or electron beam therapy required for a total duration of 
less than six weeks during the past 12-month period.  Taking 
the above rating criteria into consideration, an initial 10 
percent evaluation at most would be assignable under the 
former criteria, and no higher rating would be possible under 
the provisions of the revised criteria, after August 30, 
2002.  This would be no greater benefit than the 10 percent 
initial rating the veteran is now receiving for eczema.  
Thus, the Board's consideration of the veteran's symptoms in 
accordance with his diagnosis of eczema instead of atopic 
dermatitis, does not lead to any practical difference in his 
overall level of disability compensation, in addition to 
being the most sound approach factually to evaluating his 
dermatological symptoms.  Accordingly, an initial compensable 
rating for atopic dermatitis is not warranted.             



Extraschedular Consideration

The potential application of the various other provisions of 
Title 38 of the Code of Federal Regulations have also been 
considered, including 38 C.F.R. § 3.321(b)(1), which provides 
procedures for assignment of an extraschedular evaluation.  
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  
However, the veteran has not shown that his service-connected 
eczema, tinea pedis, or atopic dermatitis have caused him 
marked interference with employment, meaning above and beyond 
that contemplated by his current schedular rating, or 
necessitated frequent periods of hospitalization, or 
otherwise rendered impracticable the application of the 
regular scheduler standards.  In the absence of the evidence 
of such factors, the Board is not required to remand this 
case to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(2).  See Bagwell v. Brown, 9 Vet. App. 237, 
238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Conclusion

For all of the above reasons, the Board has concluded that 
the criteria are met for an initial 10 percent rating eczema 
from September 26, 1977 to April 14, 2002, but that a rating 
higher than 10 percent since April 15, 2002 is not warranted.  
The Board has also determined that the criteria have been met 
for no higher than an initial      10 percent rating for 
tinea pedis from September 26, 1977 to July 29, 1996, but 
that a compensable rating from July 30, 1996 is not 
warranted.  To the extent that an increased rating has been 
awarded for both eczema and tinea pedis, this represents a 
"staged rating" under Fenderson, based on the overall 
severity of these conditions since the effective date of the 
grant of service connection.  Additionally, the claim for an 
initial compensable rating for atopic dermatitis must be 
denied.    

Furthermore, as the preponderance of the evidence is against 
the veteran's claims for increase for eczema since April 15, 
2002, for tinea pedis since July 30, 1996, and for atopic 
dermatitis, the benefit-of-the-doubt rule does not apply with 
regard to these matters.  38 C.F.R. § 4.3; see also Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996); Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).

ORDER

An initial 10 percent rating, but no higher, for eczema, from 
September 26, 1977 to April 14, 2002, is granted, subject to 
the laws and regulations governing the payment of VA 
compensation benefits.

A rating in excess of 10 percent for eczema, since April 15, 
2002, is denied.   

An initial 10 percent rating, but no higher, for tinea pedis, 
from September 26, 1977 to July 29, 1996, is granted, subject 
to the laws and regulations governing the payment of VA 
compensation benefits.

A compensable rating for tinea pedis, since July 30, 1996, is 
denied.

An initial compensable rating for atopic dermatitis is 
denied.  
 


____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


